Exhibit 10.18
DYNCORP INTERNATIONAL
2007 OMNIBUS INCENTIVE PLAN
     DynCorp International Inc. (the “Company”), a Delaware corporation, hereby
establishes and adopts the following DynCorp International 2007 Omnibus
Incentive Plan (the “Plan”).
1. PURPOSE OF THE PLAN
     The purpose of the Plan is to assist the Company and its Subsidiaries in
attracting and retaining selected individuals to serve as employees, directors
and consultants of the Company and its Subsidiaries who are expected to
contribute to the Company’s success and to achieve long-term objectives which
will inure to the benefit of all stockholders of the Company through the
additional incentives inherent in the Awards hereunder.
2. DEFINITIONS
     2.1. “Award” shall mean any Option, Stock Appreciation Right, Restricted
Stock Award, Other Share-Based Award, Performance Award or any other right,
interest or option relating to Shares or other property (including cash) granted
pursuant to the provisions of the Plan.
     2.2. “Award Agreement” shall mean any written agreement, contract or other
instrument or document evidencing any Award hereunder, including through an
electronic medium.
     2.3. “Board” shall mean the board of directors of the Company.
     2.4. “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.
     2.5. “Committee” shall mean the Compensation Committee of the Board or a
subcommittee thereof formed by the Compensation Committee to act as the
Committee hereunder. The Committee shall consist of no fewer than two Directors,
each of whom is (i) a “Non-Employee Director” within the meaning of Rule 16b-3
of the Exchange Act, (ii) an “outside director” within the meaning of Section
162(m) of the Code, and (iii) an “independent director” for purpose of the rules
and regulations of the New York Stock Exchange (or such other principal
securities exchange on which the Shares are traded).
     2.6. “Covered Employee” shall mean an employee of the Company or its
subsidiaries who is a “covered employee” within the meaning of Section 162(m) of
the Code.
     2.7. “Director” shall mean a non-employee member of the Board.
     2.8. “Dividend Equivalents” shall have the meaning set forth in
Section 12.5.
     2.9. “Employee” shall mean any employee of the Company or any Subsidiary
and any prospective employee conditioned upon, and effective not earlier than,
such person becoming an employee of the Company or any Subsidiary. Solely for
purposes of the Plan, an Employee shall

 



--------------------------------------------------------------------------------



 



also mean any consultant who is a natural person and who provides services to
the Company or any Subsidiary, so long as such person (i) renders bona fide
services that are not in connection with the offer and sale of the Company’s
securities in a capital-raising transaction and (ii) does not directly or
indirectly promote or maintain a market for the Company’s securities.
     2.10. “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
     2.11. “Fair Market Value” shall mean, with respect to any property other
than Shares, the market value of such property determined by such methods or
procedures as shall be established from time to time by the Committee. The Fair
Market Value of Shares as of any date shall be the per Share closing price of
the Shares as reported on the New York Stock Exchange on that date (or if there
were no reported prices on such date, on the last preceding date on which the
prices were reported) or, if the Company is not then listed on the New York
Stock Exchange, on such other principal securities exchange on which the Shares
are traded, and if the Company is not listed on the New York Stock Exchange or
any other securities exchange, the Fair Market Value of Shares shall be
determined by the Committee in its sole discretion.
     2.12. “Limitations” shall have the meaning set forth in Section 10.5.
     2.13. “Option” shall mean any right granted to a Participant under the Plan
allowing such Participant to purchase Shares at such price or prices and during
such period or periods as the Committee shall determine.
     2.14. “Other Share-Based Award” shall have the meaning set forth in
Section 8.1.
     2.15. “Participant” shall mean an Employee or Director who is selected by
the Committee to receive an Award under the Plan.
     2.16. “Payee” shall have the meaning set forth in Section 13.1.
     2.17. “Performance Award” shall mean any Award of Performance Cash,
Performance Shares or Performance Units granted pursuant to Article 9.
     2.18 “Performance Cash” shall mean any cash incentives granted pursuant to
Article 9 which will be paid to the Participant upon the achievement of such
performance goals as the Committee shall establish.
     2.19. “Performance Period” shall mean the period established by the
Committee of not less than 6 months during which any performance goals specified
by the Committee with respect to such Award are to be measured.
     2.20. “Performance Share” shall mean any grant pursuant to Article 9 of a
unit valued by reference to a designated number of Shares, which value will be
paid to the Participant upon achievement of such performance goals as the
Committee shall establish.
     2.21. “Performance Unit” shall mean any grant pursuant to Section 9 of a
unit valued by reference to a designated amount of cash or property other than
Shares, which value will be paid to the Participant upon achievement of such
performance goals during the Performance Period as the Committee shall
establish.

-2-



--------------------------------------------------------------------------------



 



     2.22. “Permitted Assignee” shall have the meaning set forth in
Section 12.3.
     2.23. “Restricted Stock” shall mean any Share issued with the restriction
that the holder may not sell, transfer, pledge or assign such Share and with
such other restrictions as the Committee, in its sole discretion, may impose
(including any restriction on the right to vote such Share and the right to
receive any dividends), which restrictions may lapse separately or in
combination at such time or times, in installments or otherwise, as the
Committee may deem appropriate.
     2.24. “Restricted Stock Award” shall have the meaning set forth in
Section 7.1.
     2.25 “Restricted Stock Unit” means an Award that is valued by reference to
a Share, which value may be paid to the Participant by delivery of such property
as the Committee shall determine, including without limitation, cash or Shares,
or any combination thereof, and that has such restrictions as the Committee, in
its sole discretion, may impose, including without limitation, any restriction
on the right to retain such Awards, to sell, transfer, pledge or assign such
Awards, and/or to receive any cash Dividend Equivalents with respect to such
Awards, which restrictions may lapse separately or in combination at such time
or times, in installments or otherwise, as the Committee may deem appropriate.
     2.26 “Restricted Stock Unit Award” shall have the meaning set forth in
Section 7.1
     2.27. “Shares” shall mean the shares of the Class A common stock of the
Company, par value $0.01 per share.
     2.28. “Stock Appreciation Right” shall mean the right granted to a
Participant pursuant to Section 6.
     2.29. “Subsidiary” shall mean any corporation (other than the Company) in
an unbroken chain of corporations beginning with the Company if, at the relevant
time each of the corporations other than the last corporation in the unbroken
chain owns stock possessing 50% or more of the total combined voting power of
all classes of stock in one of the other corporations in the chain.
     2.30. “Substitute Awards” shall mean Awards granted or Shares issued by the
Company in assumption of, or in substitution or exchange for, awards previously
granted, or the right or obligation to make future awards, in each case by a
company acquired by the Company or any Subsidiary or with which the Company or
any Subsidiary combines.
3. SHARES SUBJECT TO THE PLAN
     3.1 Number of Shares. (a) Subject to adjustment as provided in
Section 12.2, a total of 2,250,000 Shares shall be authorized for issuance under
the Plan.
          (b) If any Shares subject to an Award are forfeited, expire or
otherwise terminate without issuance of such Shares, or any Award is settled for
cash or otherwise does not result in the issuance of all or a portion of the
Shares subject to such Award (including on payment in Shares on exercise of a
Stock Appreciation Right), such Shares shall, to the extent of

-3-



--------------------------------------------------------------------------------



 



such forfeiture, expiration, termination, cash settlement or non-issuance, again
be available for issuance under the Plan.
          (c) In the event that (i) any Option or other Award granted hereunder
is exercised through the tendering of Shares (either actually or by attestation)
or by the withholding of Shares by the Company, or (ii) withholding tax
liabilities arising from such Option or other Award are satisfied by the
tendering of Shares (either actually or by attestation) or by the withholding of
Shares by the Company, then the Shares so tendered or withheld shall be
available for issuance under the Plan.
          (d) Substitute Awards shall not reduce the Shares authorized for grant
under the Plan or authorized for grant to a Participant in any calendar year.
Additionally, in the event that a company acquired by the Company or any
Subsidiary or with which the Company or any Subsidiary combines has shares
available under a pre-existing plan approved by stockholders and not adopted in
contemplation of such acquisition or combination, the shares available for grant
pursuant to the terms of such pre-existing plan (as adjusted, to the extent
appropriate, using the exchange ratio or other adjustment or valuation ratio or
formula used in such acquisition or combination to determine the consideration
payable to the holders of common stock of the entities party to such acquisition
or combination) may be used for Awards under the Plan and shall not reduce the
Shares authorized for grant under the Plan; provided that Awards using such
available shares shall not be made after the date awards or grants could have
been made under the terms of the pre-existing plan, absent the acquisition or
combination, and shall only be made to individuals who were not Employees or
Directors prior to such acquisition or combination.
     3.2. Character of Shares. Any Shares issued hereunder may consist, in whole
or in part, of authorized and unissued shares, treasury shares or shares
purchased in the open market or otherwise.
4. ELIGIBILITY AND ADMINISTRATION
     4.1. Eligibility. Any Employee or Director shall be eligible to be selected
as a Participant.
     4.2. Administration. (a) The Plan shall be administered by the Committee.
The Committee shall have full power and authority, subject to the provisions of
the Plan and subject to such orders or resolutions not inconsistent with the
provisions of the Plan as may from time to time be adopted by the Board, to:
(i) select the Employees and Directors to whom Awards may from time to time be
granted hereunder; (ii) determine the type or types of Awards, not inconsistent
with the provisions of the Plan, to be granted to each Participant hereunder;
(iii) determine the number of Shares to be covered by each Award granted
hereunder; (iv) determine the terms and conditions, not inconsistent with the
provisions of the Plan, of any Award granted hereunder; (v) determine whether,
to what extent and under what circumstances Awards may be settled in cash,
Shares or other property; (vi) determine whether, to what extent, and under what
circumstances cash, Shares, other property and other amounts payable with
respect to an Award made under the Plan shall be deferred either automatically
or at the election of the Participant; (vii) determine whether, to what extent
and under what circumstances any Award shall be canceled or suspended;
(viii) interpret and administer the Plan and any instrument or agreement entered
into under or in connection with the Plan, including any Award

-4-



--------------------------------------------------------------------------------



 



Agreement; (ix) correct any defect, supply any omission or reconcile any
inconsistency in the Plan or any Award in the manner and to the extent that the
Committee shall deem desirable to carry it into effect; (x) establish such rules
and regulations and appoint such agents as it shall deem appropriate for the
proper administration of the Plan; (xi) determine whether any Award will have
Dividend Equivalents; and (xii) make any other determination and take any other
action that the Committee deems necessary or desirable for administration of the
Plan.
          (b) Decisions of the Committee shall be final, conclusive and binding
on all persons or entities, including the Company, any Participant, and any
Subsidiary. A majority of the members of the Committee may determine its
actions, including fixing the time and place of its meetings. Notwithstanding
the foregoing, any action or determination by the Committee specifically
affecting or relating to an Award to a Director shall require the approval of
the Board.
          (c) To the extent not inconsistent with applicable law, including
Section 162(m) of the Code, or the rules and regulations of the New York Stock
Exchange (or such other principal securities exchange on which the Shares are
traded), the Committee may delegate to (i) committee of one or more directors of
the Company any of the authority of the Committee under the Plan, including the
right to grant, cancel or suspend Awards and (ii) to the extent permitted by
law, to one or more executive officers or a committee of executive officers the
right to grant Awards to Employees who are not Directors or executive officers
of the Company.
5. OPTIONS
     5.1. Grant of Options. Options may be granted hereunder to Participants
either alone or in addition to other Awards granted under the Plan. Any Option
shall be subject to the terms and conditions of this Article and to such
additional terms and conditions, not inconsistent with the provisions of the
Plan, as the Committee shall deem desirable.
     5.2. Award Agreements. All Options granted pursuant to this Article shall
be evidenced by a written Award Agreement in such form and containing such terms
and conditions as the Committee shall determine which are not inconsistent with
the provisions of the Plan. The terms of Options need not be the same with
respect to each Participant. Granting an Option pursuant to the Plan shall
impose no obligation on the recipient to exercise such Option. Any individual
who is granted an Option pursuant to this Article may hold more than one Option
granted pursuant to the Plan at the same time.
     5.3. Option Price. Other than in connection with Substitute Awards, the
option price per each Share purchasable under any Option granted pursuant to
this Article shall not be less than 100% of the Fair Market Value of one Share
on the date of grant of such Option. Other than pursuant to Section 12.2, the
Committee shall not without the approval of the Company’s stockholders (a) lower
the option price per Share of an Option after it is granted, (b) cancel an
Option in exchange for cash or another Award (other than in connection with
Substitute Awards), and (c) take any other action with respect to an Option that
would be treated as a repricing under the rules and regulations of the principal
securities exchange on which the Shares are traded.

-5-



--------------------------------------------------------------------------------



 



     5.4. Option Term. The term of each Option shall be fixed by the Committee
in its sole discretion; provided that no Option shall be exercisable after the
expiration of ten (10) years from the date the Option is granted, except in the
event of death or disability.
     5.5. Exercise of Options. (a) Options shall be subject to such vesting
conditions as may be imposed by the Committee. Vested Options granted under the
Plan shall be exercised by the Participant or by a Permitted Assignee thereof
(or by the Participant’s executors, administrators, guardian or legal
representative, as may be provided in an Award Agreement) as to all or part of
the Shares covered thereby, by giving notice of exercise to the Company or its
designated agent, specifying the number of Shares to be purchased. The notice of
exercise shall be in such form, made in such manner, and in compliance with such
other requirements consistent with the provisions of the Plan as the Committee
may prescribe from time to time.
          (b) Unless otherwise provided in an Award Agreement, full payment of
such purchase price shall be made at the time of exercise and shall be made
(i) in cash or cash equivalents (including certified check or bank check or wire
transfer of immediately available funds), (ii) by tendering previously acquired
Shares (either actually or by attestation, valued at their then Fair Market
Value), (iii) with the consent of the Committee, by delivery of other
consideration (including, where permitted by law and the Committee, other
Awards) having a Fair Market Value on the exercise date equal to the total
purchase price, (iv) with the consent of the Committee, by withholding Shares
otherwise issuable in connection with the exercise of the Option, (v) through
any other method specified in an Award Agreement, or (vi) any combination of any
of the foregoing. The notice of exercise, accompanied by such payment, shall be
delivered to the Company at its principal business office or such other office
as the Committee may from time to time direct, and shall be in such form,
containing such further provisions consistent with the provisions of the Plan,
as the Committee may from time to time prescribe. In no event may any Option
granted hereunder be exercised for a fraction of a Share. No adjustment shall be
made for cash dividends or other rights for which the record date is prior to
the date of such issuance.
          (c) The Award Agreement for an Option shall set forth the extent to
which it may be exercised following termination of the Participant’s employment
with or provision of services to the Company (including service as a director of
the Company) and its Subsidiaries.
     5.6. Form of Settlement. In its sole discretion, the Committee may provide
that the Shares to be issued upon an Option’s exercise shall be in the form of
Restricted Stock or other similar securities.
     5.7. Incentive Stock Options. The Committee may grant Options intended to
qualify as “incentive stock options” as defined in Section 422 of the Code, to
any employee of the Company or any Subsidiary, subject to the requirements of
Section 422 of the Code. Solely for purposes of determining whether Shares are
available for the grant of “incentive stock options” under the Plan, the maximum
aggregate number of Shares that may be issued pursuant to “incentive stock
options” granted under the Plan shall be 2,000,000 shares, subject to
adjustments provided in Section 12.2.

-6-



--------------------------------------------------------------------------------



 



6. STOCK APPRECIATION RIGHTS
     6.1. Grant and Exercise. The Committee may provide Stock Appreciation
Rights (a) in conjunction with all or part of any Option granted under the Plan
or at any subsequent time during the term of such Option, (b) in conjunction
with all or part of any Award (other than an Option) granted under the Plan or
at any subsequent time during the term of such Award, or (c) without regard to
any Option or other Award in each case upon such terms and conditions as the
Committee may establish in its sole discretion.
     6.2. Terms and Conditions. Stock Appreciation Rights shall be subject to
such terms and conditions, not inconsistent with the provisions of the Plan, as
shall be determined from time to time by the Committee, including the following:
          (a) Upon the exercise of a Stock Appreciation Right, the holder shall
have the right to receive the excess of (i) the Fair Market Value of one Share
on the date of exercise (or such amount less than such Fair Market Value as the
Committee shall so determine at any time during a specified period before the
date of exercise) over (ii) the grant price of the right on the date of grant,
which, except in the case of Substitute Awards or in connection with an
adjustment provided in Section 12.2, shall not be less than the Fair Market
Value of one Share on such date of grant of the right.
          (b) Upon the exercise of a Stock Appreciation Right, the Committee
shall determine in its sole discretion whether payment shall be made in cash, in
whole Shares or other property, or any combination thereof.
          (c) The provisions of Stock Appreciation Rights need not be the same
with respect to each recipient.
          (d) Stock Appreciation Rights shall be subject to such vesting
conditions as may be imposed by the Committee. The Committee may impose such
other conditions or restrictions on the terms of exercise and the grant price of
any Stock Appreciation Right, as it shall deem appropriate. The Award Agreement
for the Stock Appreciation Right shall set forth the extent to which it may be
exercised following termination of the Participant’s employment with or
provision of services to the Company (including service as a director of the
Company) and its Subsidiaries.
          (e) A Stock Appreciation Right shall have (i) a grant price not less
than Fair Market Value on the date of grant (subject to the requirements of
Section 409A of the Code with respect to a Stock Appreciation Right granted in
conjunction with, but subsequent to, an Option), and (ii) a term not greater
than ten (10) years.
          (f) Without the approval of the Company’s stockholders, other than
pursuant to Section 12.2, the Committee shall not (i) reduce the grant price of
any Stock Appreciation Right after the date of grant (ii) cancel any Stock
Appreciation Right in exchange for cash or another Award (other than in
connection with Substitute Awards), and (iii) take any other action with respect
to a Stock Appreciation Right that would be treated as a repricing under the
rules and regulations of the principal securities market on which the Shares are
traded.



-7-



--------------------------------------------------------------------------------



 



          (g) The Committee may impose such terms and conditions on Stock
Appreciation Rights granted in conjunction with any Award (other than an Option)
as the Committee shall determine in its sole discretion.
7. RESTRICTED STOCK AND RESTRICTED STOCK UNITS
     7.1. Grants. Awards of Restricted Stock and of Restricted Stock Units may
be issued hereunder to Participants either alone or in addition to other Awards
granted under the Plan (a “Restricted Stock Award” or “Restricted Stock Unit
Award” respectively), and such Restricted Stock Awards and Restricted Stock Unit
Awards shall also be available as a form of payment of Performance Awards and
other earned cash-based incentive compensation. A Restricted Stock Award or
Restricted Stock Unit Award shall be subject to vesting restrictions imposed by
the Committee covering a period of time specified by the Committee, unless the
Committee applies Article 10 to the Award as provided in Section 10.1. The
Committee has absolute discretion to determine whether any consideration (other
than services) is to be received by the Company or any Subsidiary as a condition
precedent to the issuance of Restricted Stock or Restricted Stock Units.
     7.2. Award Agreements. The terms of any Restricted Stock Award or
Restricted Stock Unit Award granted under the Plan shall be set forth in a
written Award Agreement which shall contain provisions determined by the
Committee and not inconsistent with the Plan. The terms of Restricted Stock
Awards and Restricted Stock Unit Awards need not be the same with respect to
each Participant.
     7.3. Rights of Holders of Restricted Stock and Restricted Stock Units.
Unless otherwise provided in the Award Agreement, beginning on the date of grant
of the Restricted Stock Award and subject to execution of the Award Agreement,
the Participant shall become a stockholder of the Company with respect to all
Shares subject to the Award Agreement and shall have all of the rights of a
stockholder, including the right to vote such Shares and the right to receive
distributions made with respect to such Shares. A Participant receiving a
Restricted Stock Unit Award shall not possess voting rights with respect to such
Award. Except as otherwise provided in an Award Agreement any Shares or any
other property (other than cash) distributed as a dividend or otherwise with
respect to any Restricted Stock Award as to which the restrictions have not yet
lapsed shall be subject to the same restrictions as such Restricted Stock Award.
     7.4. Effect of Termination of Employment. The Award Agreement for
Restricted Stock Award or Restricted Stock Unit Award shall set forth the extent
to which the Participant shall have the right to retain Restricted Stock or
Restricted Stock Units following termination of the Participant’s employment
with or provision of services to the Company (including service as a director of
the Company) and its Subsidiaries.
     7.5 Issuance of Shares. Any Restricted Stock granted under the Plan may be
evidenced in such manner as the Board may deem appropriate, including book-entry
registration or issuance of a stock certificate or certificates, which
certificate or certificates shall be held by the Company. Such certificate or
certificates shall be registered in the name of the Participant and shall bear
an appropriate legend referring to the restrictions applicable to such
Restricted Stock.

-8-



--------------------------------------------------------------------------------



 



8. OTHER SHARE-BASED AWARDS
     8.1. Grants. Other Awards of Shares and other Awards that are valued in
whole or in part by reference to, or are otherwise based on, Shares or other
property (“Other Share-Based Awards”) may be granted hereunder to Participants
either alone or in addition to other Awards granted under the Plan. Other
Share-Based Awards shall also be available as a form of payment of other Awards
granted under the Plan and other earned cash-based compensation. Other
Share-Based Awards shall be subject to vesting restrictions imposed by the
Committee covering a period of time specified by the Committee, unless the
Committee applies Article 10 to the Award as provided in Section 10.1.
     8.2. Award Agreements. The terms of Other Share-Based Award granted under
the Plan shall be set forth in a written Award Agreement which shall contain
provisions determined by the Committee and not inconsistent with the Plan. The
terms of such Awards need not be the same with respect to each Participant.
     8.3. Effect of Termination of Employment. The Award Agreement for an Other
Share-Based Award shall set forth the extent to the Award will be retained
following termination of the Participant’s employment with or provision of
services to the Company (including service as a director of the Company) and its
Subsidiaries.
     8.4. Payment. Except as may be provided in an Award Agreement, Other
Share-Based Awards may be paid in cash, Shares, other property, or any
combination thereof, in the sole discretion of the Committee. Other Share-Based
Awards may be paid in a lump sum or in installments or, in accordance with
procedures established by the Committee, on a deferred basis subject to the
requirements of Section 409A of the Code.
9. PERFORMANCE AWARDS
     9.1. Grants. Performance Awards in the form of Performance Cash,
Performance Shares or Performance Units, as determined by the Committee in its
sole discretion, may be granted hereunder to Participants, for no consideration
or for such minimum consideration as may be required by applicable law, either
alone or in addition to other Awards granted under the Plan. The performance
goals to be achieved for each Performance Period shall be conclusively
determined by the Committee and may be based upon the criteria set forth in
Section 10.2.
     9.2. Award Agreements. The terms of any Performance Award granted under the
Plan shall be set forth in a written Award Agreement which shall contain
provisions determined by the Committee and not inconsistent with the Plan,
including whether such Awards shall have Dividend Equivalents. The terms of
Performance Awards need not be the same with respect to each Participant.
     9.3. Terms and Conditions. The performance criteria to be achieved during
any Performance Period and the length of the Performance Period shall be
determined by the Committee upon the grant of each Performance Award. The amount
of the Award to be distributed shall be conclusively determined by the
Committee.

-9-



--------------------------------------------------------------------------------



 



     9.4. Payment. Except as provided in Article 11 or as may be provided in an
Award Agreement, Performance Awards will be distributed only after the end of
the relevant Performance Period. Performance Awards may be paid in cash, Shares,
other property, or any combination thereof, in the sole discretion of the
Committee. Performance Awards may be paid in a lump sum or in installments
following the close of the Performance Period or, in accordance with procedures
established by the Committee, on a deferred basis subject to the requirements of
Section 409A of the Code.
10. CODE SECTION 162(m) PROVISIONS
     10.1. Covered Employees. Notwithstanding any other provision of the Plan,
if the Committee determines at the time a Restricted Stock Award, a Restricted
Stock Unit Award, a Performance Award or an Other Share-Based Award is granted
to a Participant who is, or is likely to be, as of the end of the tax year in
which the Company would claim a tax deduction in connection with such Award, a
Covered Employee, then the Committee may provide that this Article 10 is
applicable to such Award.
     10.2. Performance Criteria. If the Committee determines that a Restricted
Stock Award, a Restricted Stock Unit, a Performance Award or an Other
Share-Based Award is intended to be subject to this Article 10, the lapsing of
restrictions thereon and the distribution of cash, Shares or other property
pursuant thereto, as applicable, shall be subject to the achievement of one or
more objective performance goals established by the Committee, which shall be
based on the attainment of specified levels of one or any combination of the
following: net sales; booking value of contract awards; year-end backlog; days
sales outstanding; revenue; revenue growth or product revenue growth; operating
income (before or after taxes); pre- or after-tax income (before or after
allocation of corporate overhead and bonus); earnings per share; net income
(before or after taxes); return on equity; total shareholder return; return on
assets or net assets; appreciation in and/or maintenance of the price of the
Shares or any other publicly-traded securities of the Company; market share;
gross profits; earnings (including earnings before taxes, earnings before
interest and taxes or earnings before interest, taxes, depreciation and
amortization); economic value-added models or equivalent metrics; comparisons
with various stock market indices; reductions in costs; cash flow or cash flow
per share (before or after dividends); return on capital (including return on
total capital or return on invested capital); cash flow return on investment;
improvement in or attainment of expense levels or working capital levels;
operating margins, gross margins or cash margin; year-end cash; debt reductions;
stockholder equity; market share; regulatory achievements; and implementation,
completion or attainment of measurable objectives with respect to research,
development, products or projects, production volume levels, acquisitions and
divestitures and recruiting and maintaining personnel. Such performance goals
also may be based solely by reference to the Company’s performance or the
performance of a Subsidiary, division, business segment or business unit of the
Company, or based upon the relative performance of other companies or upon
comparisons of any of the indicators of performance relative to other companies.
The Committee may also exclude charges related to an event or occurrence which
the Committee determines should appropriately be excluded, including
(a) restructurings, discontinued operations, extraordinary items, and other
unusual or non-recurring charges, (b) an event either not directly related to
the operations of the Company or not within the reasonable control of the
Company’s management, or (c) the cumulative effects of tax or accounting changes
in accordance with U.S. generally accepted accounting principles. Such
performance goals shall be set by the Committee within the time

-10-



--------------------------------------------------------------------------------



 



period prescribed by, and shall otherwise comply with the requirements of,
Section 162(m) of the Code, and the regulations thereunder.
     10.3. Adjustments. Notwithstanding any provision of the Plan (other than
Article 11), with respect to any Restricted Stock Award, Restricted Stock Unit
Award, Performance Award or Other Share-Based Award that is subject to this
Section 10, the Committee may adjust downwards, but not upwards, the amount
payable pursuant to such Award, and the Committee may not waive the achievement
of the applicable performance goals, except in the case of the death or
disability of the Participant or as otherwise determined by the Committee in
special circumstances.
     10.4. Restrictions. The Committee shall have the power to impose such other
restrictions on Awards subject to this Article as it may deem necessary or
appropriate to ensure that such Awards satisfy all requirements for
“performance-based compensation” within the meaning of Section 162(m) of the
Code.
     10.5. Limitations on Grants to Individual Participants. Subject to
adjustment as provided in Section 12.2, no Participant may be granted
(i) Options or Stock Appreciation Rights during any 12-month period with respect
to more than 1,000,000 Shares or (ii) Restricted Stock Awards, Restricted Stock
Unit Awards, Performance Awards and/or Other Share-Based Awards in any 12-month
period that are intended to comply with the performance-based exception under
Code Section 162(m) and are denominated in Shares with respect to more than
300,000 Shares (the “Limitations”). In addition to the foregoing, the maximum
dollar value that may be earned by any Participant in any 12-month period with
respect to Performance Awards that are intended to comply with the
performance-based exception under Code Section 162(m) and are denominated in
cash is $4,000,000. If an Award is cancelled, the cancelled Award shall continue
to be counted toward the applicable Limitations.
11. CHANGE IN CONTROL PROVISIONS
     11.1. Impact on Certain Awards. Award Agreements may provide that in the
event of a Change in Control of the Company (as defined in Section 11.3):
(i) Options and Stock Appreciation Rights outstanding as of the date of the
Change in Control shall be cancelled and terminated without payment therefore if
the Fair Market Value of one Share as of the date of the Change in Control is
less than the per Share Option exercise price or Stock Appreciation Right grant
price, and (ii) all Performance Awards shall be considered to be earned and
payable (either in full or pro rata based on the portion of Performance Period
completed as of the date of the Change in Control), and any other restriction
shall lapse and such Performance Awards shall be immediately settled or
distributed.
     11.2. Assumption or Substitution of Certain Awards. (a) Except as provided
in paragraph (b) of this Section and unless otherwise provided in an Award
Agreement, in the event of a Change in Control of the Company in which the
successor company assumes or replaces an Option, Stock Appreciation Right,
Restricted Stock Award, Restricted Stock Unit Award or Other Share-Based Award,
if a Participant’s employment with such successor company (or a subsidiary
thereof) terminates within 24 months following such Change in Control (or such
other period set forth in the Award Agreement, including prior thereto if
applicable) and under the circumstances specified in the Award Agreement:
(i) Options and Stock Appreciation Rights

-11-



--------------------------------------------------------------------------------



 



outstanding as of the date of such termination of employment will immediately
vest, become fully exercisable, and may thereafter be exercised for 24 months
(or the period of time set forth in the Award Agreement), (ii) restrictions,
limitations and other conditions on Restricted Stock and Restricted Stock Units
shall lapse and the Restricted Stock and Restricted Stock Units shall become
free of all restrictions, limitations and conditions and become fully vested,
and (iii) the restrictions, limitations and other conditions applicable to any
Other Share-Based Awards or any other Awards shall lapse, and such Other
Share-Based Awards or such other Awards shall become free of all restrictions,
limitations and conditions and become fully vested and transferable to the full
extent of the original grant. For the purposes of this Section 11.1, an Option,
Stock Appreciation Right, Restricted Stock Award, Restricted Stock Unit Award or
Other Share-Based Award shall be considered assumed or replaced if following the
Change in Control the assumed or replacement award confers the right to purchase
or receive, for each Share subject to the Option, Stock Appreciation Right,
Restricted Stock Award, Restricted Stock Unit Award or Other Share-Based Award
immediately prior to the Change in Control, the consideration (whether stock,
cash or other securities or property) received in the transaction constituting a
Change in Control by holders of Shares for each Share held on the effective date
of such transaction (and if holders were offered a choice of consideration, the
type of consideration chosen by the holders of a majority of the outstanding
shares).
     (b) In the event of a Change in Control of the Company pursuant to an event
listed in clause (ii) or (iii) of Section 11.3(a) in which cash is the sole
consideration for the Shares, (i) the Committee shall determine whether all
Performance Awards shall be considered to be earned and payable in full or pro
rata based on the portion of Performance Period completed as of the date of the
Change in Control, and any other restriction shall lapse and such Performance
Awards shall be immediately settled or distributed, (ii) all Options and Stock
Appreciation Rights outstanding as of the date of the Change in Control shall
immediately vest and become fully exercisable, (iii) restrictions, limitations
and other conditions applicable to Restricted Stock and Restricted Stock Units
shall lapse and the Restricted Stock and Restricted Stock Units shall become
free of all restrictions, limitations and conditions and become fully vested,
and (iv) the restrictions, limitations and other conditions applicable to any
Other Share-Based Awards or any other Awards shall lapse, and such Other
Share-Based Awards or such other Awards shall become free of all restrictions,
limitations and conditions and become fully vested and transferable to the full
extent of the original grant. Unless otherwise provided in an Award Agreement in
the event of any Change in Control of the Company that is not described in the
first sentence of this paragraph, to the extent the successor company does not
assume or replace an Option, Stock Appreciation Right, Restricted Stock Award,
Restricted Stock Unit Award or Other Share-Based Award: (i) those Options and
Stock Appreciation Rights outstanding as of the date of the Change in Control
that are not assumed or replaced shall immediately vest and become fully
exercisable, (ii) restrictions, limitations and other conditions applicable to
Restricted Stock and Restricted Stock Units that are not assumed or replaced
shall lapse and the Restricted Stock and Restricted Stock Units shall become
free of all restrictions, limitations and conditions and become fully vested,
and (iii) the restrictions, limitations and other conditions applicable to any
Other Share-Based Awards or any other Awards that are not assumed or replaced
shall lapse, and such Other Share-Based Awards or such other Awards shall become
free of all restrictions, limitations and conditions and become fully vested and
transferable to the full extent of the original grant.

-12-



--------------------------------------------------------------------------------



 



     (c) The Committee, in its discretion, may determine that, upon the
occurrence of a Change in Control of the Company, each Option and Stock
Appreciation Right outstanding shall terminate within a specified number of days
after notice to the Participant, and/or that each Participant shall receive,
with respect to each Share subject to such Option or Stock Appreciation Right,
an amount equal to the excess of the Fair Market Value of such Share immediately
prior to the occurrence of such Change in Control over the exercise price per
share of such Option and/or Stock Appreciation Right; such amount to be payable
in cash, in one or more kinds of stock or property (including the stock or
property, if any, payable in the transaction) or in a combination thereof, as
the Committee, in its discretion, shall determine.
     11.3. Change in Control. For purposes of the Plan, , Change in Control
means the occurrence of any of the following events:
              (a) (i) sale of all or substantially all of the assets of the
Company to a Person or Group which is not an Affiliate of Veritas Capital
Management, L.P. (“Veritas”); (ii) a sale by the Company, Veritas, or any
corporation, partnership, limited liability company or other entity which is
affiliated through equity ownership or otherwise (“Affiliate”) with the Company
or Veritas resulting in more than 50% of the voting stock of the Company being
held by a Person or Group that does not include Veritas or any of its Affiliates
or (iii) a merger or consolidation of the Company into another Person which is
not an Affiliate of Veritas; if and only if any such event listed in clauses
(i) through (iii) of this paragraph results in the inability of Veritas to elect
a majority of the Board of Directors of the Company or of the resulting entity;
or
              (b) Approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.
12. GENERALLY APPLICABLE PROVISIONS
     12.1. Amendment and Termination of the Plan. The Board may, from time to
time, alter, amend, suspend or terminate the Plan as it shall deem advisable,
subject to any requirement for stockholder approval imposed by applicable law,
including the rules and regulations of the principal securities market on which
the Shares are traded; provided that the Board may not amend the Plan in any
manner that would result in noncompliance with Rule 16b-3 of the Exchange Act;
and further provided that the Board may not, without the approval of the
Company’s stockholders, amend the Plan to (a) increase the number of Shares that
may be the subject of Awards under the Plan (except for adjustments pursuant to
Section 12.2), (b) expand the types of awards available under the Plan,
(c) materially expand the class of persons eligible to participate in the Plan,
(d) amend any provision of Section 5.3, (e) increase the maximum permissible
term of any Option specified by Section 5.4 or the maximum permissible term of a
Stock Appreciation Right specified by Section 6.2(d), or (f) amend any provision
of Section 10.5. The Board may not, without the approval of the Company’s
stockholders, take any other action with respect to an Option or Stock
Appreciation Right that would be treated as a repricing under the rules and
regulations of the principal securities market on which the Shares are traded,
including a reduction of the exercise price of an Option or the grant price of a
Stock Appreciation Right or the exchange of an Option or Stock Appreciation
Right for cash or another Award. In addition, no amendments to, or suspension or
termination of, the Plan shall in any way impair the rights of a Participant
under any Award previously granted without such Participant’s written consent.

-13-



--------------------------------------------------------------------------------



 



     12.2. Adjustments. In the event of any merger, reorganization,
consolidation, recapitalization, dividend or distribution (whether in cash,
shares or other property, other than a regular cash dividend), stock split,
reverse stock split, spin-off or similar transaction or other change in
corporate structure affecting the Shares or the value thereof, such adjustments
and other substitutions shall be made to the Plan and to Awards as the Committee
deems equitable or appropriate to prevent dilution or enlargement of the rights
of Participants under the Plan, taking into consideration the accounting and tax
consequences, including such adjustments in the aggregate number, class and kind
of securities that may be delivered under the Plan, the Limitations, the maximum
number of Shares that may be issued as incentive stock options and, in the
aggregate or to any one Participant, in the number, class, kind and option or
exercise price of securities subject to outstanding Awards granted under the
Plan (including, if the Committee deems appropriate, the substitution of similar
options to purchase the shares of, or other awards denominated in the shares of,
another company) as the Committee may determine to be appropriate provided,
however, that the number of Shares subject to any Award shall always be a whole
number.
     12.3. Transferability of Awards. Except as provided below, no Award and no
Shares subject to Awards described in Article 8 that have not been issued or as
to which any applicable restriction, performance or deferral period has not
lapsed, may be sold, assigned, transferred, pledged or otherwise encumbered,
other than by will or the laws of descent and distribution, and such Award may
be exercised during the life of the Participant only by the Participant or the
Participant’s guardian or legal representative. To the extent and under such
terms and conditions as determined by the Committee, a Participant may assign or
transfer an Award (each transferee thereof, a “Permitted Assignee”) to (i) the
Participant’s spouse, children or grandchildren (including any adopted and step
children or grandchildren), parents, grandparents or siblings, (ii) to a trust
for the benefit of one or more of the Participant or the Persons referred to in
clause (i), (iii) to a partnership, limited liability company or corporation in
which the participant or the Persons referred to in clause (i) are the only
partners, members or shareholders or (iv) for charitable donations; provided
that such Permitted Assignee shall be bound by and subject to all of the terms
and conditions of the Plan and the Award Agreement relating to the transferred
Award and shall execute an agreement satisfactory to the Company evidencing such
obligations; and provided further that such Participant shall remain bound by
the terms and conditions of the Plan. The Company shall cooperate with any
Permitted Assignee and the Company’s transfer agent in effectuating any transfer
permitted under this Section.
     12.4. Termination of Employment. The Committee shall determine and set
forth in each Award Agreement whether any Awards granted in such Award Agreement
will continue to be exercisable, and the terms of such exercise, on and after
the date that a Participant ceases to be employed by or to provide services to
the Company or any Subsidiary (including as a Director), whether by reason of
death, disability, voluntary or involuntary termination of employment or
services, or otherwise. The date of termination of a Participant’s employment or
services will be determined by the Committee, which determination will be final.
     12.5. Deferral; Dividend Equivalents. The Committee shall be authorized to
establish procedures pursuant to which the payment of any Award may be deferred.
Subject to the provisions of the Plan and any Award Agreement, the recipient of
an Award (including any deferred Award) may, if so determined by the Committee,
be entitled to receive, currently or on a deferred basis, cash, stock or other
property dividends, or cash payments in amounts equivalent

-14-



--------------------------------------------------------------------------------



 



to cash, stock or other property dividends on Shares (“Dividend Equivalents”)
with respect to the number of Shares covered by the Award, as determined by the
Committee, in its sole discretion. The Committee may provide that such amounts
and Dividend Equivalents (if any) shall be deemed to have been reinvested in
additional Shares or otherwise reinvested and may provide that such amounts and
Dividend Equivalents are subject to the same vesting or performance conditions
as the underlying Award.
13. MISCELLANEOUS
     13.1. Tax Withholding. The Company shall have the right to make all
payments or distributions pursuant to the Plan to a Participant (or a Permitted
Assignee thereof) (any such person, a “Payee”) net of any applicable federal,
state and local taxes required to be paid or withheld as a result of (a) the
grant of any Award, (b) the exercise of an Option or Stock Appreciation Right,
(c) the delivery of Shares or cash, (d) the lapse of any restrictions in
connection with any Award or (e) any other event occurring pursuant to the Plan.
The Company or any Subsidiary shall have the right to withhold from wages or
other amounts otherwise payable to such Payee such withholding taxes as may be
required by law, or to otherwise require the Payee to pay such withholding
taxes. If the Payee shall fail to make such tax payments as are required, the
Company or its Subsidiaries shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment of any kind otherwise due to
such Payee or to take such other action as may be necessary to satisfy such
withholding obligations. The Committee shall be authorized to establish
procedures for election by Participants to satisfy such obligation for the
payment of such taxes by tendering previously acquired Shares (either actually
or by attestation, valued at their then Fair Market Value), or by directing the
Company to retain Shares (up to the Participant’s minimum required tax
withholding rate or such other rate that will not trigger a negative accounting
impact) otherwise deliverable in connection with the Award.
     13.2. Right of Discharge Reserved; Claims to Awards. Nothing in the Plan
nor the grant of an Award hereunder shall confer upon any Employee or Director
the right to continue in the employment or service of the Company or any
Subsidiary or affect any right that the Company or any Subsidiary may have to
terminate the employment or service of (or to demote or to exclude from future
Awards under the Plan) any such Employee or Director at any time for any reason.
Except as specifically provided by the Committee, the Company shall not be
liable for the loss of existing or potential profit from an Award granted in the
event of termination of an employment or other relationship. No Employee or
Participant shall have any claim to be granted any Award under the Plan, and
there is no obligation for uniformity of treatment of Employees or Participants
under the Plan.
     13.3. Substitute Awards. Notwithstanding any other provision of the Plan,
the terms of Substitute Awards may vary from the terms set forth in the Plan to
the extent the Committee deems appropriate to conform, in whole or in part, to
the provisions of the awards in substitution for which they are granted.
     13.4. Forfeiture Events. (a) The Committee may specify in an Award
Agreement that the Participant’s rights, payments, and benefits with respect to
an Award shall be subject to reduction, cancellation, forfeiture, or recoupment
upon the occurrence of certain specified events, in addition to any otherwise
applicable vesting or performance conditions of an Award. Such events may
include, but shall not be limited to, termination of employment for cause,

-15-



--------------------------------------------------------------------------------



 



termination of the Participant’s provision of services to the Company and/or a
Subsidiary, violation of material Company, and/or Subsidiary policies, breach of
noncompetition, non-solicitation, confidentiality, or other restrictive
covenants that may apply to the Participant, or other conduct by the Participant
that is detrimental to the business or reputation of the Company, and/or its
Subsidiaries.
          (b) If the Company is required to file an accounting restatement due
to the material noncompliance of the Company, as a result of misconduct, with
any financial reporting requirement under the securities laws, if the
Participant knowingly or recklessly engaged in the misconduct, or knowingly or
recklessly failed to prevent or report the misconduct, or if the Participant is
one of the individuals subject to automatic forfeiture under Section 304 of the
Sarbanes-Oxley Act of 2002, the Participant shall reimburse the Company the
amount of any payment in settlement of an Award earned or accrued for such
period as determined by the Committee following the first public issuance or
filing with the United States Securities and Exchange Commission (whichever just
occurred) of the financial document reflecting such material noncompliance.
     13.5. Stop Transfer Orders. All certificates for Shares delivered under the
Plan pursuant to any Award shall be subject to such stop-transfer orders and
other restrictions as the Committee may deem advisable under the rules,
regulations and other requirements of the Securities and Exchange Commission,
any stock exchange upon which the Shares are then listed, and any applicable
federal or state securities law, and the Committee may cause a legend or legends
to be put on any such certificates to make appropriate reference to such
restrictions.
     13.6. Nature of Payments. All Awards made pursuant to the Plan are in
consideration of services performed or to be performed for the Company or any
Subsidiary, division or business unit of the Company. Any income or gain
realized pursuant to Awards under the Plan constitute a special incentive
payment to the Participant and shall not be taken into account, to the extent
permissible under applicable law, as compensation for purposes of any of the
employee benefit plans of the Company or any Subsidiary except as may be
determined by the Committee or by the Board or board of directors of the
applicable Subsidiary.
     13.7. Other Plans. Nothing contained in the Plan shall prevent the Board
from adopting other or additional compensation arrangements, subject to
stockholder approval if such approval is required; and such arrangements may be
either generally applicable or applicable only in specific cases.
     13.8. Severability. If any provision of the Plan shall be held unlawful or
otherwise invalid or unenforceable in whole or in part by a court of competent
jurisdiction, such provision shall (a) be deemed limited to the extent that such
court of competent jurisdiction deems it lawful, valid and/or enforceable and as
so limited shall remain in full force and effect, and (b) not affect any other
provision of the Plan or part thereof, each of which shall remain in full force
and effect. If the making of any payment or the provision of any other benefit
required under the Plan shall be held unlawful or otherwise invalid or
unenforceable by a court of competent jurisdiction, such unlawfulness,
invalidity or unenforceability shall not prevent any other payment or benefit
from being made or provided under the Plan, and if the making of any payment in
full or the provision of any other benefit required under the Plan in full would
be unlawful or otherwise invalid or unenforceable, then such unlawfulness,
invalidity or

-16-



--------------------------------------------------------------------------------



 



unenforceability shall not prevent such payment or benefit from being made or
provided in part, to the extent that it would not be unlawful, invalid or
unenforceable, and the maximum payment or benefit that would not be unlawful,
invalid or unenforceable shall be made or provided under the Plan.
     13.9. Construction. As used in the Plan, the words “include” and
“including,” and variations thereof, shall not be deemed to be terms of
limitation, but rather shall be deemed to be followed by the words “without
limitation.”
     13.10. Unfunded Status of the Plan. The Plan is intended to constitute an
“unfunded” plan for incentive compensation. With respect to any payments not yet
made to a Participant by the Company, nothing contained herein shall give any
such Participant any rights that are greater than those of a general creditor of
the Company. In its sole discretion, the Committee may authorize the creation of
trusts or other arrangements to meet the obligations created under the Plan to
deliver the Shares or payments in lieu of or with respect to Awards hereunder;
provided, however, that the existence of such trusts or other arrangements is
consistent with the unfunded status of the Plan.
     13.11. Governing Law. The Plan and all determinations made and actions
taken thereunder, to the extent not otherwise governed by the Code or the laws
of the United States, shall be governed by the laws of the State of Delaware,
without reference to principles of conflict of laws, and construed accordingly.
     13.12. Effective Date of Plan; Termination of Plan. The Plan shall be
effective on the date of the approval of the Plan by the holders of the shares
entitled to vote at a duly constituted meeting of the stockholders of the
Company. The Plan shall be null and void and of no effect if the foregoing
condition is not fulfilled and in such event each Award shall, notwithstanding
any of the preceding provisions of the Plan, be null and void and of no effect.
Awards may be granted under the Plan at any time and from time to time on or
prior to the tenth anniversary of the effective date of the Plan, on which date
the Plan will expire except as to Awards then outstanding under the Plan. Such
outstanding Awards shall remain in effect until they have been exercised or
terminated, or have expired.
     13.13. Foreign Employees. Awards may be granted to Participants who are
foreign nationals or employed outside the United States, or both, on such terms
and conditions different from those applicable to Awards to Employees employed
in the United States as may, in the judgment of the Committee, be necessary or
desirable in order to recognize differences in local law or tax policy. The
Committee also may impose conditions on the exercise or vesting of Awards in
order to minimize the Company’s obligation with respect to tax equalization for
Employees on assignments outside their home country.
     13.14. Compliance with Section 409A of the Code. This Plan is intended to
comply and shall be administered in a manner that is intended to comply with
Section 409A of the Code and shall be construed and interpreted in accordance
with such intent. To the extent that an Award or the payment, settlement or
deferral thereof is subject to Section 409A of the Code, the Award shall be
granted, paid, settled or deferred in a manner that will comply with
Section 409A of the Code, including regulations or other guidance issued with
respect thereto, except as otherwise determined by the Committee. Any provision
of this Plan that would cause the grant of an

-17-



--------------------------------------------------------------------------------



 



Award or the payment, settlement or deferral thereof to fail to satisfy
Section 409A of the Code shall be amended to comply with Section 409A of the
Code on a timely basis, which may be made on a retroactive basis, in accordance
with regulations and other guidance issued under Section 409A of the Code.
     13.15. Captions. The captions in the Plan are for convenience of reference
only, and are not intended to narrow, limit or affect the substance or
interpretation of the provisions contained herein.

-18-